Citation Nr: 1008371	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-40 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS), other than as a result of exposure to herbicides in the 
Republic of Vietnam.  

2.  Entitlement to service connection for optical neuritis, 
other than as a result of exposure to herbicides in the 
Republic of Vietnam. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in October 2007 to present 
testimony on the issues on appeal.  He submitted additional 
evidence at that time, with a waiver of RO consideration of 
that evidence.  The hearing transcript has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal was subject to a prior remand by the Board in 
February 2008 to ensure compliance with due process 
requirements.  At the time of the Board's prior decision and 
remand, the theory of entitlement to service connection for 
MS and optical neuritis as due to exposure to herbicides was 
considered and denied on the merits.  As such, only the 
remaining relevant theories of entitlement are considered 
herein.  With the exception of the claim of service 
connection for hypertension, the evidentiary record has been 
adequately developed in substantial compliance with all prior 
Board remand instructions and has now been returned to the 
Board for further appellate review.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Multiple sclerosis was not manifest during service, is 
not credibly shown to have manifested within seven years of 
the Veteran's discharge from service, and is not shown by the 
competent and probative evidence of record to be causally or 
etiologically related to military service.

2.  Optical neuritis and bilateral hearing loss were not 
present in service, manifested within one year of the 
Veteran's discharge from service, or shown by the competent 
and probative evidence of record to be causally or 
etiologically related to military service.

3.  Tinnitus was not present in service or shown by the 
competent and probative evidence of record to be causally or 
etiologically related to military service.


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Optical neuritis was not incurred or aggravated in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  Bilateral hearing loss was not incurred or aggravated in 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in February 2004, November 2004, 
February 2005, March 2006, and April 2008, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO and 
Appeals Management Center (AMC) notified the Veteran of 
information and evidence necessary to substantiate the claims 
of service connection for hearing loss, tinnitus, 
hypertension, MS and optic neuritis, to include descriptions 
of the information and evidence that VA would seek to provide 
and that which the Veteran was expected to provide in support 
of his claims.   

The Veteran was specifically notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2006.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in the August 2007 and November 2009 
Supplemental Statements of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claims.  The duty to assist has been 
fulfilled. 

Service Connection

The Veteran seeks service connection for hearing loss, 
tinnitus, optic neuritis and multiple sclerosis, which he 
contends initially manifested during service or are otherwise 
attributable to that service.  In order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007) (holding that the type of evidence that will suffice 
to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The medical nexus requirement may also be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within a specified amount of time from a veteran's separation 
or discharge from military service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Specifically, service connection may be granted for 
an organic disease of the nervous system, such as 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995.  
Regulations specify, however, that a presumptive period of 
seven years applies to multiple sclerosis.  38 C.F.R. 
§ 3.307(a)(3).  Therefore if MS becomes manifest to a degree 
of 10 percent or more within 7 years from a servicemember's 
discharge, it will be considered to have been incurred in or 
aggravated by service even if there is no evidence of the 
disease during the actual period of service.  Id.  

In the present case, it is undisputed that the Veteran is 
currently diagnosed with MS, optic neuritis, and tinnitus as 
well as bilateral hearing loss that meets the minimum 
thresholds established by VA for the purpose of disability 
compensation.  See VA examinations, September 2009; see also 
38 C.F.R. § 3.385 (2009) (defining disability due to impaired 
hearing).  As such, the remaining elements necessary to 
establish entitlement to service connection for these 
conditions relate to the time of onset of the various 
disabilities, and whether the Veteran's current disabilities 
are found to have any medical relationship to his military 
service.  

The Board finds it important to note that if a veteran is 
shown to have engaged in combat with the enemy during his 
service, his lay testimony of injuries sustained in service 
will be sufficient to establish an in-service incurrence so 
long as it is consistent with the circumstances, conditions, 
or hardships of the individual's military service.  38 
U.S.C.A. § 1154(b) (West 2002).  For the purposes of VA 
adjudication, "combat with the enemy" generally requires 
evidence of duties that involved more than the ordinary 
stressful environment experienced by all veterans who served 
in Vietnam or any other combat zone.  Specifically, in a 
precedential opinion, VA's General Counsel has held that the 
ordinary meaning of the statutory phrase "engaged in combat 
with the enemy" requires that a veteran "participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  VAOPGCPREC 
12-99.  This type of combat service may be evidenced by a 
combat military occupational specialty or the award of medals 
or decorations that are indicative of combat participation or 
acts of valor.  See Hayes v. Brown, 5 Vet. App. 60, 67 
(1993). 

In this case, the evidentiary record does not reflect that 
this Veteran participated in direct combat with an enemy foe 
during his time in Vietnam.  His military occupational 
specialties included radio teletype operator and petroleum 
storage specialist.  See Service personnel records.  He is 
not in receipt of any medals or awards indicative of combat.  
Id.  Notably, although service connection for PTSD is 
currently in effect, this award was based upon a verified 
event of incoming fire at the general location in which the 
Veteran worked.  See Board rating decision, February 2008.  
Nonetheless, the Board decision that granted service 
connection for PTSD explicitly determined that the Veteran 
did not engage in combat with the enemy as defined above.  
Id.  As such, although the Veteran's lay testimony with 
regard to observable in-service symptoms will be duly 
considered, it is not the type of lay evidence that may stand 
alone as distinguished by 38 U.S.C.A. § 1154(b).  

The Board further notes that if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

As a final preliminary matter, in determining the weight to 
be assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).



Hearing loss & tinnitus

The Veteran contends that he began to have problems with 
hearing loss and tinnitus just prior to leaving Vietnam at 
the end of his military service, or "soon" after his 
discharge from service.  Compare Board hearing transcript, 
October 2007 with VA audio examination, September 2009.  
However, in a contemporaneous Report of Medical History form 
obtained in conjunction with an October 1968 separation 
examination, the Veteran responded "no" to questions 
stating "Have you ever had or have you now ...ear trouble [or] 
hearing loss?"  Service treatment records.  The Board 
generally finds the contemporary lay evidence denying in-
service symptoms to be more persuasive than the Veteran's 
recent assertion regarding an in-service onset of hearing 
loss and/or tinnitus.  

Additionally, although subsequent post-service medical 
records, including comprehensive neurological workups, are 
associated with the claims file these records show no 
complaints of or treatment sought for hearing loss or 
tinnitus until decades after the Veteran's military service.  
See, e.g., Private treatment summaries by Dr. DM, January 
2005 (describing continued symptoms of hearing loss and 
buzzing in the ears) & November 2003 (describing buzzing in 
the ears, but no complaints of hearing loss) compare with 
Private treatment records, October 1990 (showing no complaint 
of tinnitus or hearing loss).  The absence of complaint for 
several decades after the Veteran's separation from service 
is evidence against the claim.  See Maxson v. Grober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper 
to consider the Veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised).  

Nonetheless, the Veteran was afforded two VA audiological 
examinations in September 2009 from two different providers 
(an audiologist and a medical doctor).  The Veteran confirmed 
that he was trained as a radio teletype operator but that he 
served at a fuel storage facility in Vietnam.  He reported 
that after service, he worked in various manufacturing and 
process management positions.  The Veteran was fit with 
hearing aids in 2008, but reported rarely using them.  He was 
diagnosed with bilateral sensorineural hearing loss, but both 
examiners opined that given the Veteran's denial of ear 
problems at the conclusion of his service and the lengthy 
duration of time without complaint of hearing loss or 
tinnitus thereafter, it is less likely than not that the 
Veteran's current hearing loss or tinnitus were caused by, or 
the result of, military noise exposure.  VA examinations, 
September 2009.  

The Board finds that these VA medical opinions are credible 
because they are based on a review of the claims file, to 
include available treatment records, and a personal 
examination of the Veteran.  The examiners also offered a 
reasonable medical basis for their conclusions.  Absent 
credible evidence to the contrary, the Board is not in a 
position to question further the results of these 
examinations.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  As such, the Board does not find credible evidence 
that the Veteran's current hearing loss or tinnitus are 
medically related to his military service.  

Multiple sclerosis & optic neuritis

In review of the Veteran's service treatment records, there 
is no evidence of diagnosis or treatment for multiple 
sclerosis or optic neuritis during the Veteran's military 
service, nor does he so contend.  As such, there is no 
evidence or argument with respect to any occurrence of these 
diseases during the Veteran's military service.  

However, the Board does acknowledge an entry on a form letter 
used by Dr. JJ to list conditions subject to VA compensation 
claims that states "In my medical opinion it is as likely as 
not that the following diagnosed conditions were related to 
the above-named veteran's military service."  Private 
medical statements, February 2004 & January 2004.  However, 
the Board finds that the form entry alone does not constitute 
a competent and probative medical opinion in this case.  
Primarily, neither form letter includes any rationale 
whatsoever for any medical relationship to military service.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding 
that a medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against any 
contrary opinions); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (finding whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits).  
Additionally, the later statement from this private physician 
contradicts the pre-placed nexus language contained on the 
form letter by stating that the physician cannot comment on 
etiology of the Veteran's neurologic condition which should 
be left to the Veteran's neurologist.  Due to the internal 
inconsistency within the same document and the complete 
absence of any medical rationale in support of the purported 
opinion, the Board finds that the private physician's letters 
do not constitute a competent and probative positive nexus 
opinion in support of the Veteran's claims.  Private medical 
statements by Dr. JJ, supra.  In the absence of credible, 
competent, and probative evidence with respect to an in-
service incurrence or aggravation of MS or optic neuritis, 
direct service connection is not warranted for either 
condition.  38 C.F.R. § 3.303.  

Instead, the Veteran contends that he was first treated for 
optic neuritis as an early symptom of MS in the early 1970s, 
approximately 1972.  See, e.g., VA Form 9, November 2004.  
Similarly, he asserts that he was hospitalized and treated 
for MS by a Dr. Mendosa in Springfield, Ohio in 1973.  Id.  
The Veteran believes that his MS, and the related condition 
of optic neuritis are due to exposure to tactical herbicide 
agents, commonly referred to as Agent Orange, during his time 
in Vietnam.  See VA Form 21-526, February 2004 (describing MS 
due to exposure to Agent Orange); see also VA eye 
examination, September 2009 (stating that optic neuritis is 
due to the Veteran's MS).  As discussed in the introduction 
section above, the theory of entitlement to service 
connection based upon presumptive exposure to herbicide 
agents was determined not to have legal merit in the Board's 
previous February 2008 decision.  As such, the only remaining 
relevant theory of entitlement to be discussed in the Board's 
current adjudication is that of presumptive service 
connection for certain chronic diseases.  

For entitlement to service connection to be established for 
multiple sclerosis on this basis, the Veteran must be shown 
to have MS manifested to a degree of 10 percent or more 
within seven years from the date of his discharge from 
military service, i.e. on or before October 15, 1975 in this 
case.  38 C.F.R. §§ 3.307, 3.309; DD Form 214 (showing 
discharge date).  Notably, there is only a single available 
rating, a minimum of 30 percent, established for diagnosis of 
multiple sclerosis.  38 C.F.R. § 4.124a, Diagnostic Code 8018 
(2009).  As such, the date of onset of the Veteran's 
diagnosed MS is the primary matter now to be determined, as 
opposed to the degree of disability presented by the 
disability in its early stages.  

The evidence of record first establishes a confirmed 
diagnosis of MS in November 1990.  See Private medical 
evaluation report by Dr. DW.  Prior to that time, and as 
early as October 1978, the record documents findings of 
possible, probable, or "rule out" multiple sclerosis, 
however there is no definitive diagnosis of the condition 
until 1990.  See, e.g., Private hospital records from Dr. 
Mervis in Springfield, Ohio, October 1978; see also Medical 
statement from Dr. JJ, January 2004 (stating MS diagnosed in 
1990 although suggestive symptoms probably dating from 
1970s).  

Of important note, as the first documented symptoms that are 
merely suggestive of an MS diagnosis are reported in October 
1978, approximately ten years after the Veteran's discharge 
from service, even the earliest possible date based upon a 
tentative impression of "rule out multiple sclerosis" would 
not merit service connection on a presumptive basis as it 
occurred greater than seven years following the Veteran's 
military discharge.  38 C.F.R. § 3.307; Private treatment 
record from Mercy Medical Center, October 1978.  

The Board acknowledges the Veteran's own statements that he 
was diagnosed with MS in 1973 when he was hospitalized for 
eight days and treated by a "Dr. Mendosa" in Springfield, 
Ohio.  In correspondence to the Veteran dated in November 
2004, VA requested that the Veteran provide further 
identifying information or obtain records from Dr. Mendosa 
regarding the first diagnosis of MS as reported by the 
Veteran.  In response, the Veteran obtained and submitted the 
aforementioned private hospital records from Dr. Mervis at 
Mercy Medical Center in Springfield, Ohio dated in October 
1978 which described a hospitalization for 23 days.  On this 
basis, and considering the similarities in the reported 
treatment in 1973 versus the documented treatment in 1978, 
the Board finds it highly likely that the Veteran was merely 
mistaken with respect to the physician's name and original 
hospitalization date for assessment of the suggestive 
symptoms of MS.  

Furthermore, as of the October 1978 private hospitalization, 
the examining physician states that the Veteran was 
originally seen on October 4, 1978 with complaints of 
numbness in the left arm and left leg.  The Veteran reported 
that these symptoms had begun approximately four days prior.  
There is also a vague reference that states "His leg feels 
funny, had one episode of numbness in the left arm and left 
leg, it was fleeting and only lasted two to three days 
sometime ago."  Private hospital record, October 1978.  The 
Veteran was admitted to the hospital for evaluation of 
possible spinal cord lesion with the possibility of 
demyelinating phenomenon from October 12, 1978 to October 24, 
1978.  Id.  These private records also reflect that the 
Veteran had been diagnosed with optic neuritis of the left 
eye one year prior, i.e. in 1977.  Considering the entirety 
of the comprehensive evaluation for possible MS in 1978, 
there is no credible evidence that the Veteran had previously 
been diagnosed or treated for MS prior to that time, as the 
medical records would almost certainly reflect a prior 
diagnosis or the Veteran's report of such an occurrence.  In 
all, the Veteran's argument that he was diagnosed with MS 
within seven years from his separation from service is 
unsupported by the medical evidence of record.  See also VA 
examination, September 2009 (documenting the physician's 
finding that the private treatment records are consistent 
with a first diagnosis of optic neuritis in 1977 and a first 
diagnosis of a demyelinating disorder in 1978).  

The Board further acknowledges the Veteran's contention that 
he was first diagnosed with optic neuritis in the "early 
1970's - 1972."   VA Form 9, November 2004; Board hearing 
transcript, October 2007.  As above, this is not supported by 
the medical evidence of record which shows the first 
diagnosis of optic neuritis in 1977.  Furthermore, optic 
neuritis is not a named chronic disease subject to 
presumptive service connection as explicitly listed in 
38 C.F.R. § 3.309.  However, it could be considered an 
"other organic disease of the nervous system" which is 
entitled to presumptive service connection if manifest to a 
compensable degree within one year after separation from 
service, i.e. on or before October 15, 1969.  See 38 C.F.R. 
§§ 3.307, 3.309; see also DD Form 214 supra.  However, in the 
present case, the earliest date at which the Veteran states 
that he was diagnosed with optic neuritis is in 1970, which 
is still more than one year after his discharge from service.  
VA Form 9 supra.  In addition, contrary to the Veteran's 
assertion, the medical evidence of record documents the first 
history of optic neuritis of the left eye in or around 1977, 
or approximately nine years after service.  See Private 
treatment history from Mercy Medical Center, October 1978 
(noting history of optic neuritis "one year ago").  

The Board notes that a September 2009 VA Eye examination 
report stated that "It is more likely than not that the 
Veteran's Optic Neuritis/Multiple sclerosis was initially 
manifest within 7 years from October 1968."  However, this 
examination report also makes clear that the examiner did not 
review the claims file or other medical records from this 
Veteran.  Instead, the examiner relied solely upon the 
Veteran's own testimony that his first attack of optic 
neuritis occurred in October 1971, shown above to be 
inconsistent with the medical evidence of record.  A 
subsequent October 2009 VA examination report states that the 
claims file was available for review, but does not reflect 
that any private treatment records were actually reviewed or 
considered in addition to the Veteran's erroneous report of 
the dates of diagnoses.  In particular, the October 2009 
report continues to state that optic neuritis was first 
diagnosed in 1971 or 1972, consistent with the Veteran's lay 
statements, but inconsistent with the more probative medical 
evidence from the 1970s.  A medical opinion that is based on 
an inaccurate factual premise is not probative and cannot 
constitute material evidence.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).

In all, the Board has considered all applicable theories of 
entitlement to service connection for multiple sclerosis, 
optic neuritis, hearing loss, and tinnitus, but finds no 
credible evidence that hearing loss or tinnitus were incurred 
during the Veteran's military service, and finds no competent 
and probative evidence that MS or optic neuritis occurred 
during service or were diagnosed within an applicable 
presumptive period thereafter.  The probative evidence of 
record does not demonstrate that the claimed disabilities are 
attributable to the Veteran's military service in any way.  
As such, service connection is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection.  As such, that doctrine 
is not applicable in the instant appeal and his claims must 
be denied.  
ORDER

Service connection for multiple sclerosis (MS) is denied.   

Service connection for optical neuritis is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for hypertension is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

Specifically, the Board's February 2008 remand requested a VA 
medical examiner's opinion as to the medical probability that 
any current hypertension is proximately due to, or has been 
permanently aggravated by, the Veteran's service-connected 
PTSD.  The requested examination was performed in September 
2009, and the Veteran was diagnosed with essential 
hypertension.  While the examiner provided a negative medical 
nexus opinion with respect to onset of hypertension during 
service or the appropriate presumptive period thereafter, the 
examiner did not adequately respond to the Board's request 
for an opinion as to the medical relationship, if any, 
between the Veteran's hypertension and his service-connected 
PTSD.  VA examination report by Dr. IT, September 2009; Board 
remand, February 2008.  As a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders, the Veteran must be afforded the 
requested examination to include the specific determinations 
requested.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Schedule the Veteran for a VA 
hypertension examination with an 
examiner other than the examiner who 
performed the September 2009 general 
medical examination, if available.  The 
examiner should expressly respond to 
the following questions as quoted 
verbatim from the previous February 
2008 remand instructions.  

... based on a review of the claims 
file and any examination findings, 
the examiner should state the 
medical probabilities (less likely 
than not; at least as likely as 
not; or more likely than not) that 
any current hypertension 
disability is proximately due to, 
or the result of, the service-
connected PTSD.  

The examiner should also opine as 
to the medical probabilities (less 
likely than not; at least as 
likely as not; or more likely than 
not) that any current hypertension 
is permanently aggravated by the 
veteran's service-connected PTSD.  

The examiner should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a 
temporary flare-up of symptoms.  
The examiner should provide a 
complete rationale for all 
opinions expressed and conclusions 
reached.  

2.  Thereafter, reconsider the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran and 
his representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


